SENTENCIA
h-H
El 11 de julio de 1997 Doris Lebrón Correa (Lebrón Co-rrea) fue ingresada en el Hospital Dr. Perea para ser inter-venida quirúrgicamente por el Dr. Juan Díaz Troche con el propósito de extirparle la matriz y la vesícula mediante un procedimiento de laparoscopía. A los tres días de haber *616sido dada de alta, comenzó a sentir fuertes dolores abdo-minales y se percató de que su piel y ojos se habían tomado color amarillo.
Seis días después de la primera operación, Lebrón Co-rrea acudió a la oficina del doctor Díaz Troche, quien des-pués de examinarla le diagnosticó una peritonitis biliar y procedió a hacerle una punción abdominal para extraer lí-quido biliar. El doctor Díaz Troche determinó que se tra-taba de una situación de emergencia y ordenó el ingreso nuevamente de Lebrón Correa al Hospital Dr. Perea para efectuar una laparotomía, la cual se llevó a cabo el 18 de julio de 1997. Durante esta segunda operación, al realizar la exploración abdominal, se encontró que Lebrón Correa había sufrido una peritonitis biliar secundaria a conse-cuencia de una laceración del ducto biliar ocurrida en la primera operación.
Luego de esta segunda operación, Lebrón Correa conti-nuó hospitalizada y teniendo complicaciones derivadas de las primeras dos operaciones. Aunque el doctor Díaz Tro-che ordenó una consulta con un gastroenterólogo la noche del 21 de julio de 1997, debido a que la paciente estaba sangrando, la enfermera de tumo le informó incorrecta-mente al gastroenterólogo que se trataba de una situación de diarreas. Ello motivó que el galeno no atendiera a Le-brón Correa con premura, posponiendo su examen para el día siguiente. Sin embargo, éste no pudo realizarse debido a que la condición de Lebrón Correa se tornó crítica el 22 de julio de 1997 cuando tuvo que ser operada de emergen-cia por tercera ocasión debido a una hemorragia gástrica masiva que culminó en un procedimiento de vagotomía, que requirió que se extirpara la mitad del estómago. Luego de esta tercera operación, Lebrón Correa fue dada de alta el 28 de julio de 1997.
El 10 de julio de 1998, Lebrón Correa, por sí y en repre-sentación de sus hijos menores, presentaron una demanda de daños y peijuicios por impericia médica en contra del doctor Díaz Troche, su esposa, la sociedad legal de ganan-ciales integrada por ambos, el Hospital Dr. Perea, Inc., el *617Sindicato de Aseguradores para la Suscripción Conjunta de Seguro de Responsabilidad Médico-Hospitalaria (SI-MED) y Saint Paul Fire & Marine Insurance Company. Se alegó que el doctor Díaz Troche realizó la operación de ma-nera negligente, desviándose de las normas y prácticas de una buena práctica médica, y que como consecuencia de ello Lebrón Correa padeció de una condición de ictericia. Se alegó, además, que la condición de ictericia provocó el ingreso de la demandante, nuevamente, en el Hospital Dr. Perea, donde se le practicaron una segunda y una tercera operación.
Finalmente, se alegó que a causa de la negligencia del doctor Díaz Troche y del Hospital Dr. Perea, Lebrón Correa sufre de una incapacidad permanente, la cual le impide llevar una vida normal. Debido a lo anterior, la deman-dante reclamó sufrimientos y angustias mentales, cuyo valor estimó en una suma no menor de un millón de dólares.
Después de un extenso procedimiento de descubri-miento de prueba, el Tribunal de Primera Instancia celebró una vista en su fondo el 5 de marzo de 2001. En ésta se recibió el testimonio de los hijos de la demandante y de su perito, el Dr. Luis Soltero Harrington. El foro de instancia también tuvo ante sí los expedientes médico-hospitalarios de la peticionaria, una transcripción de las notas de pro-greso y los reportes post operatorios del doctor Díaz Troche, las pólizas de seguro de los demandados, el currí-culum vitae del doctor Soltero Harrington y el informe pe-ricial de ese galeno. Luego de terminar el desfile de prueba, la demandante peticionaria dio por sometido su caso el 6 de marzo de 2001.
Así las cosas, el Hospital Dr. Perea, Inc. y su compañía aseguradora presentaron una moción de desestimación al amparo de la Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Alegaron que no se había presentado prueba para establecer un daño real ni una relación causal. A esta moción se unieron posteriormente el doctor Díaz Troche y SIMED. La demandante se opuso a la solicitud. El tribunal de instancia, a pesar de que afirmó no *618tener duda alguna de la negligencia del doctor Díaz Troche, solicitó a las partes que presentaran sus posiciones por es-crito, en particular con respecto a la suficiencia de la prueba de daños.
Evaluada la prueba ante sí y los planteamientos de am-bas partes, el Tribunal de Primera Instancia dictó una sen-tencia el 6 de septiembre de 2002, acogiendo los argumen-tos de los demandados y desestimando la demanda. Este foro determinó que, a pesar de que el doctor Díaz Troche había sido negligente al lacerar el dudo biliar durante la primera intervención quirúrgica y que esa laceración fue la que propició que la demandante tuviera que ser operada nuevamente, el doctor Troche no había sido negligente al realizar las subsiguientes dos intervenciones y que la peti-cionaria no había probado los daños sufridos.
Inconforme, la demandante apeló el 28 de octubre de 2002 al Tribunal de Apelaciones. Mediante una sentencia dictada el 26 de junio de 2003, ese foro confirmó el dicta-men impugnado. Resolvió que la evaluación de la prueba realizada por el foro de instancia representaba el análisis más racional y justiciero de la totalidad de la evidencia.
El 23 de julio de 2003 la peticionaria acudió ante nos y señaló la comisión de los errores siguientes:

Primer Error

COMETIÓ ERROR EL HONORABLE TRIBUNAL DE APE-LACIONES AL CONFIRMAR LA SENTENCIA DESESTIMA-TORIA DICTADA POR EL TRIBUNAL DE PRIMERA INS-TANCIA, A PESAR DE QUE LOS PROPIOS DEMANDADOS-RECURRIDOS EXPRESARON SU CONFORMIDAD A LA REVOCACIÓN DE LA SENTENCIA Y A LA CONTINUA-CIÓN DEL JUICIO EN SU FONDO Y A PESAR DE QUE, CONFORME A LA EVIDENCIA, ESA ERA LA ÚNICA SOLU-CIÓN VÁLIDA Y JUSTA EN DERECHO.

Segundo Error

COMETIÓ GRAVE Y CRASO ERROR EL HONORABLE TRIBUNAL DE APELACIONES AL RESOLVER QUE LOS DE-MANDANTES-PETICIONARIOS NO PRESENTARON PRUEBA SOBRE LA EXISTENCIA DE DAÑOS NI DE LA *619RELACION CAUSAL DE DICHOS DANOS CON LA NEGLI-GENCIA ESTABLECIDA. Petición de certiorari, pág. 7.
El 7 de octubre de 2003 denegamos el recurso solicitado por la parte peticionaria. Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez hubiesen expedido. El Juez Presidente Interino Señor Rebollo López no intervino.
El 7 de noviembre de 2003 denegamos la primera mo-ción de reconsideración de la parte peticionaria. Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez hubie-sen reconsiderado. El Juez Presidente Interino Señor Re-bollo López no intervino.
Sin embargo, el 12 de diciembre de 2003 acogimos la segunda moción de reconsideración de la peticionaria Doris Lebrón Correa y expedimos el recurso incoado. El Juez Presidente Interino Señor Rebollo López no intervino.
El 15 de marzo de 2004 la parte demandante peticiona-ria presentó su alegato, y el 15 de abril de 2004 el Hospital Dr. Perea, Inc. y su aseguradora presentaron el suyo. El 22 de abril de 2004 el doctor Díaz Troche compareció y el 20 de mayo SIMED presentó su alegato. Con el beneficio de la comparecencia de las partes, resolvemos.
HH 1 — 1
En Puerto Rico, la responsabilidad civil por actos de mala práctica de la medicina —debidos a la impericia o negligencia de un facultativo— surge del Art. 1802 de nuestro Código Civil, 31 L.P.R.A. sec. 5141. Para que pro-ceda la responsabilidad civil del médico, el promovente de la acción tiene la obligación de establecer: (1) la ocurrencia de un acto médico culposo o negligente; (2) la producción de un daño real, y (3) la relación causal entre el acto médico negligente y el daño sufrido. Para establecer lo anterior, es necesario que se presente prueba satisfactoria sobre: (1) las normas mínimas de conocimiento y cuidado médico aplicables a los generalistas o especialistas, y (2) la rela-*620ción causal entre la actuación u omisión del médico y la lesión sufrida por el paciente. López v. Dr. Cañizares, 163 D.P.R. 119 (2004); Soto Cabral v. E.L.A., 138 D.P.R. 298, 308-309 (1995); Pagán Rivera v. Mun. de Vega Alta, 127 D.P.R. 538, 544 (1990). De igual manera, una entidad de-dicada al servicio de la salud responde por la negligencia o impericia de sus empleados bajo el Art. 1803 del Código Civil, 31 L.P.R.A. sec. 5142. Soto Cabral v. E.L.A., supra. Dicho estatuto recoge el principio de responsabilidad vica-ria por virtud del cual una institución hospitalaria podría ser responsabilizada extracontractualmente por los actos negligentes cometidos por alguno de sus empleados. López v. Dr. Cañizares, supra.
Por otra parte, el concepto jurídico “daño” abarca la am-plia diversidad de matices que ese concepto tiene. Incluye todo aquel menoscabo material o moral que sufre una persona, ya sea en sus bienes vitales naturales, en su propie-dad o en su patrimonio, debido a la contravención de una norma jurídica. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988). Es claro que, para que ocurra un daño real, que bajo el Art. 1802, supra, se deba indemnizar, tienen que concurrir tres elementos esenciales. Dos de ellos que estén relacionados propiamente con el daño en sí, son: (1) que el daño ha de causar una lesión, pérdida o menoscabo, y (2) que éste ha de recaer sobre bienes o inte-reses jurídicos de una persona. El tercero es que el daño ha de ser resarcible de alguna forma. J. Santos Briz, La res-ponsabilidad civil: derecho sustantivo y derecho procesal, 6ta ed., Madrid, Ed. Montecorvo, 1991. Véase, además, Soto Cabral v. E.L.A, supra.
Ahora bien, la mera existencia de una acción u omisión negligente no le confiere a la demandante una causa de acción para pedir resarcimiento. La acción instada al am-paro de la responsabilidad civil médica, como cualquier otra que se inicie al amparo del Art. 1802 del Código Civil, supra, tiene un carácter estrictamente resarcible y existe sólo si el acto negligente del demandado ocasionó un daño *621real. La reparación del daño sufrido existe sólo como me-dida del daño sufrido y no del grado de descuido o de ne-gligencia del demandado. Soto Cabral v. E.L.A., supra.
Por último, es norma reiterada en nuestra jurisdicción que la doctrina que nos rige respecto al nexo o relación causal es la doctrina de la causalidad adecuada, según la cual “ ‘no es causa toda condición sin la cual no se hubiera producido el daño, sino la que ordinariamente lo produce según la experiencia general’ ”. Valle v. E.L.A., 157 D.P.R. 1, 19 (2002), citando a Toro Aponte v. E.L.A., 142 D.P.R. 464, 474 (1997). Véanse: Sucns. Vega Marrero v. A.E.E., 149 D.P.R. 159, 170 (1999); Soc. de Gananciales v. Jeronimo Corp., 103 D.P.R. 127, 134 (1974). En casos de impe-ricia médica, quien promueve la acción deberá establecer, mediante preponderancia de la prueba, que el tratamiento médico suministrado o la ausencia de uno indicado y co-rrecto fue el factor que con mayor probabilidad causó el daño que sufrió el paciente. Hernández Rivera v. Mun. de Bayamón, 135 D.P.R. 901, 909 (1994); Santiago Otero v. Méndez, 135 D.P.R. 540, 549 (1994).
HH HH
A la luz de la normativa esbozada, pasamos a examinar el caso de autos.
De un análisis de la exposición narrativa de la vista y la prueba presentada, surge con meridiana claridad que el doctor Díaz Troche realizó una operación de forma negligente. Tan es así que en la sentencia emitida por el Tribunal de Primera Instancia, confirmada por el foro ape-lativo, se resolvió expresamente que no había duda de la negligencia del doctor al realizar la operación. Según surge de los expedientes médico-hospitalarios y del testimonio del perito de la parte demandante, el cual no fue contro-vertido, la laceración al tubo biliar durante la operación de remoción de vesícula mediante la técnica de laparoscopía fue producto de la negligencia del doctor Díaz Troche. *622Como consecuencia de dicha laceración, la demandante tuvo que ser operada de emergencia en dos ocasiones, te-niendo que ser hospitalizada por catorce días en total, du-rante los cuales sufrió dolores intensos, angustias y se le tuvo que extirpar la mitad del estómago.
En su sentencia, el Tribunal de Primera Instancia, ade-más de aceptar que hubo impericia médica, cuestionó si esa negligencia había causado algún daño. Hizo referencia a los testimonios de los hijos de la demandada, que expre-saron haber sufrido al ver a su madre convalecer. También mencionó que el perito, en el contrainterrogatorio, había indicado que no encontró evidencia de que la demandante sufriera de alguna condición de incapacidad permanente a causa de las operaciones. Por último, el Tribunal de Pri-mera Instancia determinó que los sufrimientos y las an-gustias mentales de los hijos fueron pasajeros, por lo cual no conllevaban la indemnización solicitada. Por consi-guiente resolvió que no se había probado la relación causal ni la ocurrencia de daños.
En el pasado hemos compensado por los daños y sufri-mientos físicos y mentales causados por operaciones y pro-cedimientos médicos que, a su vez, han sido provocados por una primera operación negligente. Torres Ortiz v. Plá, 123 D.P.R. 637 (1989). Aunque es doctrina firmemente estable-cida que en ausencia de pasión, prejuicio y parcialidad los foros apelativos deben darle deferencia a las determinacio-nes de hecho de los tribunales de instancia —Meléndez v. Caribbean Int'l. News, 151 D.P.R. 649 (2000)— en este caso, sin embargo, de un análisis ponderado, racional y justiciero de la prueba desfilada en la vista, estamos con-vencidos que la demandante sí sufrió un daño real y que éste tiene una relación causal con la negligencia del demandado.
Según el perito de la demandante, el cual no fue contro-vertido por la parte demandada, el tipo de lesión que sufrió la demandante a causa de la negligencia del recurrido llevó a que la demandante sufriera de dolores intensos y compli-caciones que culminaron en su reingreso al hospital para *623una segunda operación exploratoria de emergencia. Ade-más, de esa operación se tuvo que intervenir en una ter-cera ocasión para removerle la mitad del estómago y así salvar su vida debido a las complicaciones generadas por la negligencia en la primera operación. Con estos hechos probados se cumple con los requisitos de un daño real y la relación causal entre el daño y la negligencia.
No es necesario hacer un gran esfuerzo para concluir que sufrir dos operaciones de emergencia durante varias horas y con varias semanas de convalecencia conlleva da-ños, dolores y angustias mentales que no son una “pena pasajera” de las que nos referimos en Moa v. E.L.A., 100 D.P.R. 573 (1972). ¿Qué más prueba de daños y angustias mentales que verse obligado a someterse a una segunda y tercera operación de emergencia para salvarle la vida por la negligencia en la primera? Siguiendo la jurisprudencia en casos de impericia médica y según la prueba desfilada en la vista, es una conclusión lógica que la demandante sufrió un daño real y que ese daño fue causado por la ne-gligencia del demandado. Debido a esto y a nuestra juris-prudencia interpretativa, también responde solidaria-mente el Hospital Dr. Perea, Inc. y las aseguradoras por la negligencia causada por sus empleados en el cuido brin-dado a la demandante, al no transmitir las órdenes médi-cas dadas por el doctor Díaz Troche a tiempo. López v. Dr. Cañizares, supra; Núñez v. Cintrón, 115 D.P.R. 598 (1984).
IV
Por los fundamentos aquí expuestos, se revoca la senten-cia recurrida y se otorga a la demandante Doris Lebrón Correa la compensación de veinte mil dólares en daños por las angustias físicas y mentales causadas por la negligen-cia de los demandados.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Presidente Se-*624ñor Hernández Denton disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez no interviene.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo